Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 29, 2015

The Court of Appeals hereby passes the following order:

A15A0826. RANDALL J. WEBB v. CAPITAL ONE BANK (USA), N. A.

      Capital One Bank sued Randall and Karen Webb on an account. The trial court
granted summary judgment to Capital One and issued a judgment for $1,831.03 plus
costs in the amount of $310.00. The Webbs filed a motion to set aside, which the trial
court denied. They then filed this direct appeal from the motion to set aside. We lack
jurisdiction. Appeals from orders denying motions to set aside under OCGA § 9-11-
60 (d) must be made by application for discretionary appeal. OCGA § 5-6-35 (a) (8).
The Webbs’ failure to comply with the discretionary appeal procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See MMT Enterprises,
Inc. v. Cullars, 218 Ga. App. 559, 561 (2) (462 SE2d 771) (1995).

                                       Court of Appeals of the State of Georgia
                                                                            01/29/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.